RENDERED: JUNE 17, 2021
                                                           TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0171-WC


GLENN DAVIS                                                           APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2019-CA-1804
                     WORKERS’ COMPENSATION BOARD
                            NO. WC-16-63660


BLENDEX COMPANY,                                                      APPELLEES
HONORALBE JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE, AND
WORKERS’ COMPENSATION BOARD


              OPINION OF THE COURT BY JUSTICE LAMBERT

                                  AFFIRMING

      Glenn Davis (Mr. Davis) appeals a decision of the Court of Appeals that

affirmed the Workers’ Compensation Board’s (the Board) holding that the

Administrative Law Judge (ALJ) properly found that his claim for workers’

compensation benefits was barred by the applicable statute of limitations.

After review, we affirm.

              I. FACTUAL AND PROCEDURAL BACKGROUND

      The facts of this case are not in dispute. At the time of his injury, Mr.

Davis was a fifty-six-year-old high-school graduate with two years of college

education. His employer, Blendex Company (Blendex), manufactured food
goods such as biscuit mixes and cereal mixes. Mr. Davis had worked for

Blendex since 1987, and at the time of his injury he worked in product quality

control for ten hours a day, four days per week. The nature of his position

required him to stand and walk around Blendex’s factory for the majority of his

workdays.

      On Monday, April 11, 2016, Mr. Davis went into one of the bathrooms at

the factory to check a piece of equipment. While he was in the bathroom, one

of his co-workers inadvertently sprayed him with a heated pressure washer

resulting in a severe burn on the top of his right foot. He immediately went to

the front office of the factory for medical treatment. When Mr. Davis’ sock was

removed, the top layer of skin on his foot peeled off. The wound was cleaned

and dressed, and he was sent home.

      The following day, he received medical treatment at BaptistWorx, an

occupational health clinic, which placed him on “sit-down duty” with no

prolonged walking. Mr. Davis then worked for the remainder of that day and

then from April 13-15; April 11-14 was Mr. Davis’ regular work week, and April

15 was an “overtime day.” On the following Monday, April 18, BaptistWorx told

him he needed to be seen by a wound care specialist, as his burn had become

swollen and infected. On April 19, Mr. Davis saw Dr. Ramsey Kevin Majzoub, a

wound care specialist. Dr. Majzoub instructed him not to work until their next

appointment on April 26. Mr. Davis therefore did not work on April 19-21, nor

did he work the following Monday and Tuesday, April 25-26. He accordingly

missed a total of five workdays.

                                       2
      On April 26, Dr. Majzoub released Mr. Davis to return to work with the

conditions that he work only half-days, that he not participate in any prolonged

walking, and that he elevate his foot while sitting. Mr. Davis testified that

Blendex accommodated these conditions by having him sit at a desk, prop his

foot up, and do computer work such as entering work orders. He

acknowledged that the work was not busy work, and that someone else would

have been doing it if he was not. Mr. Davis was later medically released by Dr.

Majzoub to return to full hours and job duties on June 20.

      Mr. Davis testified that Kate Claudio (Ms. Claudio), the insurance

adjuster for Blendex’s workers’ compensation insurance carrier Amerisure,

discussed his options for workers’ compensation benefits with him:

      Q: Now, did your (sic) ever inquire with either Blendex or their
      workers’ comp carrier about workers’ comp income benefits?
      A: Kate Claudio went over some of that with me.
      Q: All right. And she went over that with you and what did you all
      discuss?
      A: She told me I’d have to be off work 21 days minimum and that I
      would draw a portion of my salary after that.

But rather than taking a reduction in income, Mr. Davis chose to work half

days and supplement his income using his previously accrued paid time off

(PTO) hours and vacation pay. Accordingly, Mr. Davis never sought or received

any temporary total disability (TTD) benefits prior to the applicable statute of

limitations expiring. There is no evidence in the record that Blendex coerced or

fraudulently induced Mr. Davis into using his PTO or vacation hours in lieu of

seeking TTD benefits.




                                        3
      After Mr. Davis was medically released to full duty, he continued to

experience burning and pain in his foot. He therefore contacted Amerisure and

requested a doctor’s appointment. Amerisure sent him to Dr. Ellen Ballard.

His first appointment with Dr. Ballard was July 20, 2016, and he saw her a

total of six times. On September 14, Dr. Ballard opined that Mr. Davis had

reached maximum medical improvement (MMI), and later determined that he

had a 3% impairment rating. Mr. Davis became displeased with Dr. Ballard’s

treatment, and began seeing Dr. Alan Mauser, a podiatrist, in November of

2016. Both Dr. Ballard’s and Dr. Mauser’s primary treatment was to prescribe

a Flector Patch.1

      On November 30, Ms. Claudio offered to settle Mr. Davis’ claim. Mr.

Davis testified before the ALJ about their conversation:

      Q: Do you recall a telephone conversation with Kate Claudio on
      November 30th, 2016, in which you told her that you didn’t feel
      that the settlement they were offering you was appropriate for an
      injury that you would have [to] deal with for the rest of your life?
      A: Yes.
      Q: Okay. So, had she told you what the terms of the agreement
      were?
      A: She told me they had an impairment rating and she gave me a
      dollar figure, yes.
      […]
      Q: Okay. Did you tell [Ms. Claudio] at that time, November 30th,
      2016, that you would speak with an attorney about the adequacy
      of the settlement offer?
      A: Yes.
      Q: Okay.


      1  A “Flector Patch (diclofenac epolamine topical patch) is a pain medication. It
helps relieve pain and inflammation (swelling) in a small area of your body, such as
from a sprain, strain, bruise, or arthritis. It contains a nonsteroidal anti-inflammatory
drug (NSAID).” https://www.mskcc.org/cancer-care/patient-education/flector-patch
(last accessed May 21, 2021).

                                           4
      A: Because the nature of the injury, I mean, that would only make
      sense to consult with someone that knows more about this than I
      do.
      Q: Sure. And did [Ms. Claudio] tell you that the offer was based on
      an impairment rating provided by Dr. Ballard?
      A: Yes.
      Q: Okay. And it was shortly after that phone call—it looks like
      that phone call was November 30th, 2016—on January 26th, 2017
      that you changed your designated physician to Dr. Mauser; is that
      right?
      A: Yes.
      Q: Okay. And so it sounds like you weren’t satisfied with the
      impairment rating that Dr. Ballard had given you; is that true?
      A: I didn’t think it was adequate for the injury, yes.

      Blendex and Mr. Davis never reached a settlement agreement, and on

August 10, 2018, two years and four months from the date of his injury, Mr.

Davis filed an application for resolution of his claim (Form 101). Blendex

denied Mr. Davis’ claim citing the applicable two-year statute of limitations.

The claim was thereafter bifurcated to determine the threshold issue of

whether the claim was time barred. During the formal hearing, Mr. Davis

testified that he was aware when the statute of limitations would expire:

      Q: Okay. Did anyone tell you that they would continue to pay your
      medical benefits after the statute of limitations expired?
      A: No.
      […]
      Q: Okay. How did you find out that the statute of limitations was
      two years?
      A: The human resources lady at work told me.
      Q: Okay. And when did you have that discussion with her?
      A: Golly. That wasn’t too long before it actually ran out. A week
      maybe.
      Q: Okay. So before the statute of limitations expired, she
      explained to you that it was about to expire?
      A: Yes.




                                        5
      Based on the foregoing evidence, the ALJ found that the claim was not

timely under KRS2 342.185, and that the facts did not warrant the statute of

limitations being tolled. In his findings of fact and conclusions of law, the ALJ

found:

      6. KRS 342.040(1) requires an employer to notify the Department
      of Workers’ Claims when it terminates TTD or fails to pay TTD to a
      worker who has missed more than seven days of work due to a
      work-related injury. It further requires that upon said notification,
      the Department must advise the worker in writing of his right to
      file a claim and of the applicable period of limitations.

      7. KRS 342.185 operates together with KRS 342.040(1) and tolls
      the period of limitations until after the payment of voluntary
      income benefits ceases in order to protect injured workers from
      being lulled into a false sense of security by receiving such
      payments and, therefore, failing to actively pursue a claim. City of
      Frankfort v. Rogers, 765 S.W.2d 579 (Ky. App. 1988).

      8. The facts in this matter dictate that not only was there no false
      sense of security created but that the Plaintiff was actually offered
      a settlement by the carrier which he did not accept. The evidence
      indicates that thereafter he was advised by the carrier that the
      statute of limitations period was soon to expire and expressed his
      plan to seek counsel and file a claim. The Plaintiff however did not
      file his claim until the statute had run.

      9. Additionally, Roark v. United Parcel Service, 2007 WL 4139636
      stands for the proposition that an employer does not become liable
      to pay temporary total disability benefits until the employee misses
      seven consecutive days of work which would have triggered the
      obligation for the employer to pay TTD benefits and to notify the
      Department of Workers’ Claims. The ALJ is therefore unable to
      apply the principles of equitable estoppel in this instance because
      there was no injustice to the Plaintiff and because there was no
      obligation to notify the Department of Workers Claims. The
      Plaintiff was also specifically aware of the applicable statute of
      limitations period and merely failed to act. The ALJ therefore finds
      that this matter must be dismissed as it was not filed in a timely
      manner.

      2   Kentucky Revised Statute.

                                        6
After the entry of the foregoing order, Mr. Davis filed a petition for

reconsideration. In it, he argued that the ALJ

      failed to address Plaintiff’s assertion that the employer should have
      paid TTD benefits during that two-month period following the
      injury in which the Plaintiff was limited to 5 hour work days and
      was required to keep his foot elevated. Trane Commercial Systems
      v. Tipton, 481 S.W.3d 800 (Ky. 2016). We request a finding from
      the ALJ on the issue of whether Plaintiff was entitled to TTD
      benefits during this time period.

The ALJ denied Mr. Davis’ petition for reconsideration. The ALJ reasoned:

      2. The Kentucky Supreme Court has determined in Trane
      Commercial Systems v. Tipton, 481 S.W.3d 800 (Ky. 2016), that it
      would not be reasonable and it does not further the purpose for
      paying income benefits, to pay TTD benefits to an injured employee
      who has returned to employment simply because the work differs
      from what she performed at the time of injury. Therefore, absent
      extraordinary circumstances, an award of TTD benefits is
      inappropriate if an injured employee has been released to return to
      customary employment, i.e. work within her physical restrictions
      and for which she has the experience, training, and education; and
      the employee has actually returned to employment.

      3. The Plaintiff in this matter returned to work without a loss of
      pay and was able to work within his stated restrictions until
      ultimately being returned to regular duty. The extraordinary
      circumstances referred to in Tipton, supra, were not specifically
      identified but the ALJ finds that the Plaintiff was able to continue
      in his job within the stated restrictions without a loss of income
      and as such his situation falls short of the extraordinary
      circumstances [contemplated] by the Kentucky Supreme Court.

      4. The Kentucky Supreme Court also specifically identified in
      Double L Constr. v. Mitchell, 182 S.W.3d 509 (Ky. 2005), that the
      general purpose for awarding income benefits such as TTD is to
      compensate workers for income that is lost due to an injury,
      thereby enabling them to provide the necessities of life for
      themselves and their dependents. The ALJ finds that this purpose
      has been achieved in this matter and as such the Petition is
      DENIED.



                                         7
Mr. Davis then appealed the ALJ’s rulings to the Board, which affirmed the

ALJ. In relevant part, the Board held:

      we find no abuse of discretion in the ALJ’s conclusion that Davis’
      light duty work constituted a return to employment within the
      meaning of KRS 342.0011(11)(a) and applicable case law. Davis
      performed data entry concerning Blendex’s sales and purchasing
      orders. He acknowledged the office work was not “made-up” work,
      and would be completed by someone else had he not done so.
      There was no evidence that this office work was outside Davis’
      experience and training at Blendex.

      Further, the ALJ enjoys the discretion to determine whether
      extraordinary circumstances exist such that an award of TTD
      benefits would be warranted despite the injured worker’s return to
      employment. The ALJ articulated his reasoning on this issue,
      taking into account that the purpose of TTD benefits is to protect
      the injured worker’s income and Davis was able to maintain his
      income by using vacation time. Under these circumstances, we
      cannot conclude the ALJ abused his discretion.

A unanimous Court of Appeals panel affirmed the Board in the appeal that

followed,3 and Mr. Davis now appeals to this Court.

      Additional facts are discussed below as necessary.

                                 II. ANALYSIS

      Mr. Davis asserts that the ALJ, the Board, and the Court of Appeals

erred by failing to hold that the two-year statute of limitations on his claim was

tolled. Mr. Davis alleges that he was entitled to TTD benefits during the two-

month period that he was released to part-time, limited-duty work, and that

Blendex’s failure to pay TTD benefits during that time should operate to toll the

two-year statute of limitations. Therefore, the dispositive issues of this case



      3 Davis v. Blendex Co., 2019-CA-001804-WC, 2020 WL 1815972, at *4 (Ky. App.

Apr. 10, 2020).

                                         8
are whether Mr. Davis was in fact entitled to TTD for that period, and, if not,

whether equitable principles nonetheless require that the statute of limitations

be tolled. Mr. Davis bore the burden of proving his entitlement to TTD, and

“[w]here the ALJ finds against the party with the burden of proof, the standard

of review on appeal is whether the evidence compelled a contrary finding.”4

Similarly, Blendex bore the burden of proof to show that Mr. Davis’ claim was

time barred.5

      Mr. Davis’ primary contention is that he was entitled to TTD benefits for

the two-month period that he was released to do only part-time, limited duty

work because it did not constitute a “return to employment” under KRS

342.0011(11)(a) and, by extension, this Court’s recent holding in Tipton, supra.

      KRS 342.0011(11)(a) defines a temporary total disability as a “condition

of an employee who has not reached maximum medical improvement from an

injury and has not reached a level of improvement that would permit a return

to employment.” Accordingly, an employee may receive TTD benefits until they

either (a) reach MMI, or (b) improve to the point that they can “return to

employment.” Unfortunately, KRS Chapter 342 does not specify what “return

to employment” means. This was precisely the issue that this Court addressed

in Tipton.

      In Tipton, the employee worked in the control department of the

employer’s commercial air conditioning manufacturing plant where she tested


      4   Livingood v. Transfreight, LLC, 467 S.W.3d 249, 254 (Ky. 2015).
      5   See, e.g., Lizdo v. Genetic Equip., 74 S.W.3d 703, 705 (Ky. 2002).

                                             9
air conditioner units.6 The employee fell and fractured her right patella while

testing an air conditioner unit.7 Due to this injury, the employee did not work

from May 6, 2010, the date of her injury, until March 22, 2011, when she was

medically released to return to “sedentary work activity with no overtime.”8 On

March 22, the employee returned to work “at a different job, assembling

electrical-circuit boards and earning the same hourly rate of pay as she had

before the injury.”9 In July of 2011, she was released to return to her pre-

injury job duties, but she did not believe she could perform them without

significant problems.10 She therefore bid on, and was permanently placed in,

her post-injury job of assembling circuit boards.11

      The employer had stopped paying TTD benefits to the employee when she

returned to limited-duty work in March of 2011.12 The employee argued that

she was entitled to TTD benefits until she was released to return to her pre-

injury job duties in July of 2011.13 The ALJ denied the employee’s claim,

finding that “her release and return to ‘customary, non-minimal work’ justified

termination of TTD benefits when Tipton returned to work on March 22, 2011.”

The Board affirmed the ALJ’s finding, but the Court of Appeals reversed,


      6   Tipton, 481 S.W.3d at 802.
      7   Id.
      8   Id.
      9   Id.
      10   Id.
      11   Id.
      12   Id.
      13   Id.

                                       10
holding that the employee “had not performed the circuit board assembly job

prior to her injury; therefore … her return to work on March 22, 2011 did not

terminate her entitlement to TTD benefits.”14

      Accordingly, this Court was called upon to determine “what the phrase

‘return to employment’ as used in [KRS] 342.0011(11)(a) [meant].”15 In that

vein, the unanimous Tipton Court held:

      [w]e take this opportunity…to clarify what standards the ALJs
      should apply to determine if an employee “has not reached a level

      of improvement that would permit a return to employment.” KRS
      342.0011(11)(a). Initially, we reiterate that “[t]he purpose for
      awarding income benefits such as TTD is to compensate
      workers for income that is lost due to an injury, thereby
      enabling them to provide the necessities of life for themselves
      and their dependents.” Double L Const., Inc., 182 S.W.3d at 514.

      Next, we note that, once an injured employee reaches MMI that
      employee is no longer entitled to TTD benefits. Therefore, the
      following only applies to those employees who have not reached
      MMI but who have reached a level of improvement sufficient to
      permit a return to employment.

      As we have previously held, “[i]t would not be reasonable to
      terminate the benefits of an employee when he is released to
      perform minimal work but not the type [of work] that is customary
      or that he was performing at the time of his injury.” Central
      Kentucky Steel v. Wise, [19 S.W.3d 657, 659 (Ky. 2000)]. However,
      it is also not reasonable, and it does not further the purpose
      for paying income benefits, to pay TTD benefits to an injured
      employee who has returned to employment simply because the
      work differs from what she performed at the time of injury.
      Therefore, absent extraordinary circumstances, an award of
      TTD benefits is inappropriate if an injured employee has been
      released to return to customary employment, i.e. work within
      her physical restrictions and for which she has the experience,
      training, and education; and the employee has actually

      14   Id. at 802-03.
      15   Id. at 803.

                                      11
      returned to employment. We do not attempt to foresee what
      extraordinary circumstances might justify an award of TTD
      benefits to an employee who has returned to employment under
      those circumstances; however, in making any such award, an ALJ
      must take into consideration the purpose for paying income
      benefits and set forth specific evidence-based reasons why an
      award of TTD benefits in addition to the employee's wages would
      forward that purpose.16

The Tipton Court accordingly reversed the Court of Appeals and reinstated the

ALJ’s denial of TTD benefits during the time period at issue.17

      Here, Mr. Davis’ argument does not focus on the differences in his work

duties pre and post-injury, as in Tipton. Rather, he argues that the fact that he

was a full-time employee released to only part-time work entitled him to TTD

benefits. He contends that, “the term ‘customary [employment]’ refers not only

to the type of work performed, but also the amount or duration of that work.”

To date, no cases in our jurisprudence have addressed the application of Tipton

to a decrease in the number of hours an injured employee is medically released

to work. Mr. Davis also argues that the ALJ erred by finding that he suffered

no loss of income due to his use of PTO and vacation hours to supplement his

income.

      To begin, the Tipton case made it clear that it is not reasonable and it

does not further the purpose of paying income benefits “to pay TTD benefits to

an injured employee who has returned to employment simply because the




      16   Id. at 807 (emphasis added).
      17   Id.

                                          12
work differs from what [he] performed at the time of injury.”18 In addition,

TTD benefits should not be paid if an injured employee is released to return to

“work within [his] physical restrictions and for which [he] has the experience,

training, and education; and the employee has actually returned to

employment.”19 Mr. Davis does not assert that his job duties were not within

his physical restrictions or that he did not have the experience, training, and

education to perform those duties. He simply asserts that the fact that his

work hours went from full-time pre-injury to part-time post-injury, alone, is

sufficient to find that he did not return to his customary employment. We

disagree.

      We can discern no requirement from the language of Tipton that an

injured employee must return his pre-injury work hours in order to return to

employment. Rather, the only requirement is that he actually returned to

employment. And, under the facts of this case, simply because the number of

work hours differed from what Mr. Davis performed at the time of the injury

does not in and of itself mean that he did not return to employment. We

accordingly hold that Mr. Davis’ return to part-time employment from full-time

employment, alone, is not sufficient to constitute an “extraordinary

circumstance” warranting TTD benefits under Tipton.

      In that vein, Mr. Davis further notes that “[t]he purpose for awarding

income benefits such as TTD is to compensate workers for income that is lost


      18   Id. (emphasis added).
      19   Id.

                                       13
due to an injury, thereby enabling them to provide the necessities of life for

themselves and their dependents.”20 Accordingly, he argues, the ALJ erred by

finding that he suffered no lost wages due to the fact that he used his PTO and

vacation hours to supplement his part-time income. However, as Blendex

points out, Mr. Davis chose to work part time and supplement his wages with

PTO and vacation hours. Mr. Davis knew from his conversation with Blendex’s

insurance adjustor that if he chose to pursue TTD benefits, he would only

receive a portion of his salary in accordance with KRS 342.730. He therefore

opted not to pursue workers’ compensation benefits at that time. Blendex has

argued that Mr. Davis made this decision of his own volition at every stage in

these proceedings, and Mr. Davis has never claimed that the assertion is false.

Nor has Mr. Davis alleged that Blendex coerced or mislead him into using his

PTO and vacation hours so that it would not have to pay him TTD benefits, or

so that it could credit his use of those hours towards its obligation to pay him

TTD benefits.

      Consequently, we affirm the ALJ’s finding that Mr. Davis did not meet his

burden of proof to demonstrate his entitlement to TTD benefits, as the evidence

does not compel a contrary finding.

      Further, even assuming arguendo that the ALJ did err, we cannot hold

under these facts that tolling the applicable statute of limitations would have

been appropriate. The cases of this Court that address whether tolling a




      20   Double L Const., Inc., 182 S.W.3d at 514.

                                            14
statute of limitations was the correct remedy in a workers’ compensation case

almost invariably concern whether the employee was properly appraised of his

right to prosecute his claim and of the applicable statute of limitations for his

claim. On that front, KRS 342.040(1) directs:

      Except as provided in KRS 342.020, no income benefits shall be
      payable for the first seven (7) days of disability unless disability
      continues for a period of more than two (2) weeks, in which case
      income benefits shall be allowed from the first day of disability. All
      income benefits shall be payable on the regular payday of the
      employer, commencing with the first regular payday after seven (7)
      days after the injury or disability resulting from an occupational
      disease, with interest at the rate of six percent (6%) per annum on
      each installment from the time it is due until paid, except that if
      the administrative law judge determines that the delay was caused
      by the employee, then no interest shall be due, or determines that
      a denial, delay, or termination in the payment of income benefits
      was without reasonable foundation, then the rate of interest shall
      be twelve percent (12%) per annum. In no event shall income
      benefits be instituted later than the fifteenth day after the
      employer has knowledge of the disability or death. Income benefits
      shall be due and payable not less often than semimonthly. If the
      employer's insurance carrier or other party responsible for the
      payment of workers' compensation benefits should terminate
      or fail to make payments when due, that party shall notify the
      commissioner of the termination or failure to make payments
      and the commissioner shall, in writing, advise the employee or
      known dependent of right to prosecute a claim under this
      chapter.21

For our purposes, under KRS 342.040(1) an employer has no responsibility to

pay an injured employee income benefits until they have missed at least seven

days of work due to a work-related injury. But, if an employer is obligated to

pay benefits under the statute, it must inform the Department of Workers’

Claims (DWC) if it either fails to make payments when due, or when it


      21   (emphasis added).

                                        15
terminates benefits. The purpose of this notification is so that the DWC can

then inform the employee of his right to prosecute his claim and of the

applicable statute of limitations. However, Chapter 342 does not require notice

to the employee of his right to prosecute or his statute of limitations if TTD

benefits were neither owed nor paid.22

      For many years this Court has considered an employee’s right to know

that they can file a claim and the applicable statute of limitations so vital that

it has “turned to equitable principles when the circumstances warranted and

estopped employers who failed to comply strictly with KRS 342.040(1) from

asserting a limitations defense, even in the absence of bad faith or

misconduct.”23 However, “estoppel is an equitable remedy and [the]

appropriateness of its application depends on the facts and circumstances of

each case.”24

      A party may be estopped to plead a limitations defense if the
      party's false representation or fraudulent concealment reasonably
      induces inaction on the part of the plaintiff. Nothing requires
      estoppel to be based on a statutory violation by the estopped party.
      The elements of estoppel include: 1.) acts, language, or silence
      amounting to a representation or concealment of material facts; 2.)
      the facts are known to the estopped party but unknown to the
      other party; 3.) the estopped party acts with the intention or

      22   Spears v. Carhartt, Inc., 215 S.W.3d 1, 7 (Ky. 2006) (“Chapter 342 does not
require actual notice of every procedural requirement. It requires notice of the need to
file a claim and of the applicable period of limitations in cases where the employer
terminates TTD or does not pay TTD when due, but it does not require notice if TTD is
neither due nor paid.”) (citing J & V Coal Co. v. Hall, 62 S.W.3d 392, 395 (Ky.2001)).
      23  Hitachi Auto. Prods. USA, Inc. v. Craig, 279 S.W.3d 123, 125 (Ky. 2008). See
also, e.g., Kentucky Container Serv., Inc. v. Ashbrook, 265 S.W.3d 793, 795-96 (Ky.
2008).
      24 J & V Coal Co., 62 S.W.3d at 395 (discussing Newberg v. Hudson, 838 S.W.2d

384 (Ky. 1992)).

                                          16
      expectation that the other party will rely on its conduct; and 4.) the
      other party does so to its detriment.25

      Accordingly, the majority of our case law wherein tolling was held to be

appropriate involve facts where, for one reason or another, the employer failed

to meet its notice requirements under KRS 342.040(1) resulting in the

employee never being informed of his or her right to prosecute a claim or the

applicable statute of limitations.

      By way of example, in City of Frankfort v. Rogers, the employer paid the

injured employee TTD benefits for a time, but altogether failed to inform the

DWC when it terminated those payments.26 The employee was therefore never

informed that he would no longer receive benefits, and the employee later filed

his Form 101 after the statute of limitations had expired.27 The Court of

Appeals ruled that tolling the statute of limitations was appropriate, and held

that “an employer cannot blatantly disregard its statutory obligation under

KRS 342.040 and thereby manufacture the defense of limitation.”28

      The same rule was applied in H.E. Neumann Co. v. Lee.29 In that case,

the employee missed more than seven days of work following a heart attack

that he alleged was work-related.30 The employer both failed to submit a first




      25   Craig, 279 S.W.3d at 125-26.
      26   Rogers, 765 S.W.2d at 580.
      27   Id.
      28   Id.
      29   975 S.W.2d 917 (Ky. 1998).
      30   Id. at 919.

                                          17
report of injury form31 and failed to inform the DWC that it would not pay the

employee benefits, as it did not believe the heart attack was work-related.32

The employee was not informed that he would no longer receive benefits until

after the statute of limitations had expired, and he filed his Form 101 a few

days after he was apprised of the denial.33 This Court estopped the employer

from asserting an SOL defense:

      the failure of the employer herein, to satisfy the statutory
      notification requirements, acted to toll the statute of limitations by
      estopping the employer from prevailing on a statute of limitations
      defense as claimant was never notified by the board regarding his
      rights and the time frame in which he must act.34


      Employees have also been permitted to toll an applicable statute of

limitations in cases where the employer attempted in good faith to satisfy its

notice requirements, but was unsuccessful. In Bill Baker Painting v. Barry, the

employer paid the employee TTD benefits for a time and later terminated those

benefits on the day the employee returned to work.35 The employer filed a

notice of termination of benefits form with the DWC, but the employer did not

provide the date that the benefits were terminated, i.e. the day the employee

returned to work.36 Therefore, due to a policy the DWC had at that time, it did



      31  KRS 342.038(1) mandates that an employer inform the DWC when a work-
related injury causes an employee to miss work for more than one day.
      32   H.E. Neumann Co., 975 S.W.2d at 919.
      33   Id.
      34   Id. at 921.
      35   179 S.W.3d 860, 861 (Ky. 2005).
      36   Id.

                                             18
not send the employee a notification letter informing him of the date of the

termination of payments and the applicable statute of limitations.37 The

employee later filed his claim for benefits outside the applicable statute of

limitations.38 This Court held that the ALJ did not err by finding that equitable

principles favored tolling:

      [a]lthough the carrier continues to assert that the [form] it filed
      was not deficient, the fact remains that the form did not include a
      date that it concedes was mandatory. Although it is unfortunate
      that the carrier was not informed of the omission on its [form] and
      given an opportunity to rectify the matter, we are not convinced
      that the ALJ erred by concluding that the equities favored the
      claimant.39

      Additionally, tolling has previously been held to be an appropriate

remedy when an employer’s workers’ compensation insurance adjuster

fraudulently induced an employee to file an untimely Form 101. In Hitachi

Auto. Prods. USA, Inc. v. Craig, “overwhelming evidence” demonstrated that the

employer’s insurance adjuster made the employee believe that a settlement

offer was forthcoming thereby inducing him not to file a Form 101 until after

the statute of limitations had expired.40 Then, after the statute of limitations

had expired, the employer terminated TTD benefits and informed the employee




      37   Id. at 862.
      38   Id. at 861.
      39Id. 864-65. See also Ashbrook, 265 S.W.3d at 797 (holding that the
employer’s filing of a defective termination of benefits form warranted tolling because
the employee was never informed of the applicable statute of limitations until after it
had expired).
      40   Craig, 279 S.W.3d at 128.

                                           19
that the statute of limitations had expired.41 This Court held that tolling was

an appropriate remedy, noting that

      [a]lthough [the adjuster] did not make a settlement offer, the
      discussion led the claimant to think reasonably that she required
      no further information, that she would make a settlement offer,
      and that he would not need to file a claim. Thus, he took no action
      until she informed him that the limitations period had expired. At
      that point, he promptly obtained counsel and filed a claim…Equity
      will not permit a carrier or its principal to blatantly disregard the
      obligations created by 803 [Kentucky Administrative Regulation]
      KAR 25:24042 and benefit from the misconduct. The employer's
      carrier failed to comply with 803 KAR 25:240. Thus, equity
      required the employer to be estopped from asserting a limitations
      defense.43

      In this case, Mr. Davis missed a total of five days of work. Therefore,

Blendex had no obligation under KRS 342.040(1) to inform the DWC that it

would not pay Mr. Davis TTD benefits. And, because TTD benefits were never

paid, it had no obligation to inform the DWC of a termination of benefits. As

discussed supra, Mr. Davis failed to demonstrate an entitlement to TTD

benefits. Therefore, there is no valid argument that Blendex failed to satisfy its

statutory requirements under KRS 342.040(1).

      Further, unlike in Craig, Blendex’s insurance carrier made a settlement

offer to Mr. Davis in November of 2016, one year and five months prior to the

expiration of his statute of limitations. The settlement offer was, according to

Blendex, based on an impairment rating provided by one of Mr. Davis’ treating



      41   Id. at 124.
      42 803 KAR 25:240 covers unfair claims settlement practices within the realm of
workers’ compensation.
      43   Craig, 279 S.W.3d at 128.

                                         20
physicians. Mr. Davis testified that he rejected the offer because he did not feel

it was sufficient and informed the insurance adjuster that he intended to

consult with an attorney about the offer.

       Finally, Mr. Davis testified that Blendex informed him of the applicable

statute of limitations for his claim about a week before it expired. Yet he

waited until four months after the statute of limitations expired to file his Form

101.

                                  III. CONCLUSION

       Based on the foregoing facts and case law, we hold that the ALJ correctly

determined that equitable principles did not warrant the tolling of the statute of

limitations in this case. We accordingly affirm.

       All sitting. All concur.




COUNSEL FOR APPELLANT:

Phillipe William Rich

COUNSEL FOR APPELLEE, BLENDEX COMPANY:

Stephanie Dawn Ross
Reminger, Co., LPA

COUNSEL FOR APPELLEE, WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey

ADMINISTRATIVE LAW JUDGE:

Hon. Jonathan R. Weatherby
                                         21